MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be
                                                                            Dec 23 2020, 9:24 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Suzy St. John                                           Curtis T. Hill, Jr.
Marion County Public Defender’s Office                  Attorney General of Indiana
Indianapolis, Indiana
                                                        Benjamin J. Shoptaw
                                                        Deputy Public Defender
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Louis K. Rose,                                          December 23, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-323
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Amy Jones, Judge
Appellee-Plaintiff.                                     The Honorable David Hooper,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G08-1903-CM-8408



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020                 Page 1 of 19
                                       Statement of the Case

[1]   Louis K. Rose (“Rose”) appeals, following a jury trial, his conviction of Class A

      misdemeanor resisting law enforcement1 and the imposition of public defender

      and probation fees. Specifically, Rose argues that: (1) the prosecutor engaged

      in prosecutorial misconduct that amounted to fundamental error; (2) the trial

      court abused its discretion when it imposed public defender and probation fees;

      and (3) the trial court abused its discretion by failing to provide him with

      written notice of the terms of his probation.


[2]   We conclude that Rose has failed to meet his burden of showing prosecutorial

      misconduct that amounted to fundamental error. Additionally, we conclude

      that the trial court did not abuse its discretion when it imposed public defender

      and probation fees. However, we remand to the trial court with instructions

      that the court provide Rose with a written copy of the terms of his probation.


[3]   We affirm and remand with instructions.


                                                    Issues

            1. Whether the prosecutor engaged in prosecutorial misconduct that
               amounted to fundamental error.

            2. Whether the trial court abused its discretion when it imposed public
               defender and probation fees.




      1
          IND. CODE § 35-44.1-3-1.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 2 of 19
          3. Whether the trial court abused its discretion by failing to provide Rose
             with written notice of the terms of his probation.

                                                     Facts

[4]   On March 2, 2019, Indianapolis Metropolitan Police Department (“IMPD”)

      officers Michael Herrera (“Officer Herrera”), Paul Bellows (“Officer Bellows”),

      and Nickolas Smith (“Officer Smith”) were dispatched to Rose’s home to serve

      an arrest warrant. Officer Herrera knocked on the front door and announced

      his presence. However, nobody responded. Officer Smith, who was at the

      backdoor with Officer Bellows, radioed that the “backdoor was unsecured and

      that they could hear rustling and some voices from inside the residence.” (Tr.

      Vol. 2 at 64). Officer Herrera joined the other two officers at the back door,

      made another verbal announcement, and entered Rose’s home.


[5]   After entering the home, the officers entered the living room where they

      observed a long hallway with multiple rooms on either side. After the officers

      made another verbal announcement, Rose’s friend, Jarret Jefferson

      (“Jefferson”), exited one of the bedrooms with his hands raised. Officer

      Herrera ordered Jefferson “to stop, show [the officers] his hands, [put his]

      hands up, turn around and walk back” towards the officers. (Tr. Vol. 2 at 66).

      Jefferson complied and was handcuffed.


[6]   The next person that the officers encountered was Rose, who came out of the

      same bedroom. Officer Herrera ordered Rose to stop and to show the officers

      his hands, but Rose ignored the commands. Rose walked out of the room


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 3 of 19
      “very nonchalantly, hands down at his sides” and stated, “took y’all long

      enough[.]” (Tr. Vol. 2 at 68). Rose was again ordered to stop and to show the

      officers his hands, but he continued walking towards the three officers.


[7]   When Rose was within reach of the officers, Officer Herrera attempted to grab

      Rose’s right arm, and Officer Smith attempted to grab Rose’s left arm. As the

      officers gripped Rose’s arms, Rose stated, “hold up,” and “violently . . . rip[ed]

      away” and broke both of the officers’ grips. (Tr. Vol. 2 at 68). The officers then

      ordered Rose to stop resisting and to put his hands behind his back. Rose did

      not comply and continued to “thrash” around. (Tr. Vol. 2 at 69). Officer Smith

      then attempted a leg sweep, which resulted in all four individuals falling to the

      ground. While on the ground, Officer Herrera again ordered Rose to stop

      resisting and to place his hands behind his back. Rose refused, laid with his

      arms under his body, and continued to “thrash[] back and forth.” (Tr. Vol. 2 at

      71). Thereafter, the officers administered two different pain compliance

      techniques, which resulted in their ability to handcuff Rose.


[8]   On March 5, 2019, the State charged Rose with Class A misdemeanor resisting

      law enforcement. At the ensuing initial hearing, Rose requested a public

      defender and listed his employment as “landscape, Wendy’s[.]” (App. Vol. 2 at

      27). Thereafter, the following exchange occurred:


              The Court: Do you intend to hire an attorney or are you asking
              for the appointment of a Public Defender?

              [Rose]: Appointment of a Public Defender.

              The Court: All right. And are you employed, sir?

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 4 of 19
              [Rose]: No, ma’am.

              The Court: How long has it been since you’ve had a job?

              [Rose]: Uh, about a month or two; like a month and a half.

              The Court: And what did you do about a month and a half ago?

              [Rose]: Uh, I was a second shift manager of Wendy’s and also
              landscaping when the season comes in.

              The Court: The Court will appoint the Public Defender to
              represent you. I am ordering you to pay fifty dollars to the
              supplemental public defender fund. You may hear me order some
              people to pay fifty dollars; that’s because they’re facing only a
              misdemeanor. If they’re appointed a PD and I say a hundred
              dollars, that means there’s a Felony charge pending[,] and they
              qualify for a PD. And if I say no reimbursement[,] it’s because
              I’ve found that they are not mentally or physically able to work.

      (Supp. Tr. Vol. 2 at 3-4).


[9]   Rose’s case proceeded to a one-day jury trial in August 2019, wherein Officer

      Herrera, Officer Bellows, Officer Smith, and Jefferson testified to the facts

      above. The jury found Rose guilty as charged. At the subsequent sentencing

      hearing, the trial court sentenced Rose to 357 days, suspended to probation,

      with “standard conditions of probation.”2 (Tr. Vol. 2 at 143). The trial court

      found Rose indigent to court costs but found that he could pay “all fees

      associated with probation[.]” (Tr. Vol. 2 at 143). The trial court then stated

      that Rose “ha[d] the right to request indigency as probation moves along[,]

      we’ll wait and see, that’s the magic words the Court of Appeals likes.” (Tr. Vol.




      2
       The 357 days on probation was ordered to run consecutive to Rose’s sentence under cause number 49G21-
      1609-F5-035307.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020           Page 5 of 19
       2 at 143). In total, the trial court ordered Rose to pay $340 in probation fees.

       Rose now appeals. Additional facts will be provided when necessary.


                                                   Decision

[10]   On appeal, Rose argues that: (1) the prosecutor engaged in prosecutorial

       misconduct that amounted to fundamental error; (2) the trial court abused its

       discretion when it imposed public defender and probation fees; and (3) the trial

       court abused its discretion by failing to provide him with written notice of the

       terms of his probation. We will address each of these arguments in turn.


       1. Prosecutorial Misconduct

[11]   Rose argues that the prosecutor made several statements that constituted

       misconduct. When reviewing an allegation of prosecutorial misconduct, we

       make two inquiries. First, we determine by reference to case law and rules of

       professional conduct whether the prosecutor engaged in misconduct, and if so,

       we next determine whether the misconduct, under all the circumstances, placed

       the defendant in a position of grave peril to which he would not have been

       subjected otherwise. Ryan v. State, 9 N.E.3d 663, 667 (Ind. 2014), reh’g denied.


[12]   Generally, in order to properly preserve a claim of prosecutorial misconduct for

       appeal, a defendant must not only raise a contemporaneous objection but must

       also request an admonishment. Neville v. State, 976 N.E.2d 1252, 1258 (Ind. Ct.

       App. 2012), trans. denied. If the admonishment is not given or is insufficient to

       cure the error, then the defendant must request a mistrial. Id. Rose concedes

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 6 of 19
       that he neither objected to every comment he contends amounts to misconduct

       nor did he request an admonishment after objecting to some of the comments

       made by the prosecutor. Where a defendant does not raise a contemporaneous

       objection, request an admonishment, or, where necessary, request a mistrial,

       the defendant does not properly preserve his claims of prosecutorial

       misconduct. Cooper v. State, 854 N.E.2d 831, 835 (Ind. 2006).


[13]   To prevail on a claim of prosecutorial misconduct that has been procedurally

       defaulted, a defendant must establish the grounds for the prosecutorial

       misconduct, and he must also establish that the prosecutorial misconduct

       resulted in fundamental error. Ryan, 9 N.E.3d at 667-68. For a claim of

       prosecutorial misconduct to rise to the level of fundamental error, a defendant

       “faces the heavy burden of showing that the alleged errors are so prejudicial to

       the defendant’s rights as to make a fair trial impossible.” Id. at 668 (internal

       quotation marks omitted). Thus, the defendant “must show that, under the

       circumstances, the trial judge erred in not sua sponte raising the issue because

       alleged errors (a) constitute clearly blatant violations of basic and elementary

       principles of due process and (b) present an undeniable and substantial potential

       for harm.” Id. (internal quotation marks omitted). The element of harm is not

       shown by the fact that a defendant was ultimately convicted but rather it

       “depends upon whether the defendant’s right to a fair trial was detrimentally

       affected by the denial of procedural opportunities for the ascertainment of truth

       to which he otherwise would have been entitled.” Id. (internal quotation marks

       omitted).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 7 of 19
[14]   Here, Rose asserts that the prosecutor committed several instances of

       prosecutorial misconduct. Specifically, Rose argues that the prosecutor

       committed misconduct during voir dire by: (1) indoctrinating and conditioning

       potential jurors; and (2) misstating the law. Rose further argues that the

       prosecutor committed misconduct during opening statements and closing

       argument by: (3) conditioning the jury to convict him on factors other than the

       evidence; and during closing argument by (4) presenting facts not in evidence;

       and (5) vouching for the witnesses. Rose did not object to the statements

       comprising arguments (1), (2), (3), or (5). For argument number (4), to which

       he did object, he did not seek an admonishment or mistrial. Therefore, Rose

       must establish not only the grounds for prosecutorial misconduct (i.e.,

       misconduct and grave peril), but he must also establish that the prosecutorial

       misconduct constituted fundamental error. See Ryan, 9 N.E.3d at 667-68.


       Indoctrinating and Conditioning Potential Jurors


[15]   We first address Rose’s contention that the prosecutor committed misconduct

       by indoctrinating and conditioning potential jurors during voir dire. The

       purpose of voir dire is to discover whether any prospective juror has an opinion,

       belief, or bias that would affect or control his or her determination of the issues

       to be tried, thus providing a basis for a challenge. Malloch v. State, 980 N.E.2d

       887, 906 (Ind. Ct. App. 2012), trans. denied. Voir dire examination is not

       intended to “educate” or “indoctrinate” jurors. Coy v. State, 720 N.E.2d 370,

       372 (Ind. 1999) (internal quotation marks omitted). Our Supreme Court has

       condemned the practice of counsel utilizing voir dire as an opportunity to

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 8 of 19
       “‘brainwash’ or attempt to condition the jurors to receive the evidence with a

       jaundiced eye.” Robinson v. State, 266 Ind. 604, 610, 365 N.E.2d 1218, 1222

       (1977), cert. denied. Proper examination of potential jurors may include

       questions designed to disclose attitudes about the type of offense charged.

       Malloch, 980 N.E.2d at 906. Additionally, the parties may pose hypothetical

       questions, provided they do not suggest prejudicial evidence not presented in

       trial. Gregory v. State, 885 N.E.2d 697, 707 (Ind. Ct. App. 2008), trans. denied.


[16]   Rose argues that the State committed misconduct by “indoctrinating jurors that

       the facts of this case without question prove forcible resistance.” (Rose’s Br.

       17). For example, Rose points out that the prosecutor asked the potential

       jurors, “[Police officers] try to handcuff [someone]. He pulls away, is that a

       resisting law enforcement?” (Tr. Vol. 2 at 19). The prosecutor also asked:


               [I]f [police officers are] telling you to do something and you’re not
               doing it or you’re using force and you’re not doing it -- so pulling
               away when they’re trying to handcuff you, um, getting into a fight,
               pushing them, body checking them; obviously any of that, you’re
               using force and you’re resisting what they’re trying to do, okay?

       (Tr. Vol. 2 at 20). Thereafter, the prosecutor presented the following

       hypothetical:


               [Prosecutor]: [O]h, let’s say you’re walking out [of] a store and a
               cop sees you on the street and tells you to stop, tells you to like,
               come over to him and you just keep walking. Why do, um, is that
               resisting law enforcement?

               [Potential Juror]: I guess it depends on the scenario, I mean--




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 9 of 19
               [Prosecutor]: So let’s build on that a little, let’s say the cop comes
               up to you and like puts his hand out and like grabs your arm and
               then you pull away from him; is that resisting law enforcement?

               [Potential Juror]: I think in a literal sense yes, it is, um, legally I
               guess I don’t know the indications--

               [Prosecutor]: Yea, well so you’re pulling away from him, right?

               [Potential Juror]: Right.

               [Prosecutor]: That pulling away, did you use any amount of force
               in that?

               [Potential Juror]: Yes.

               [Prosecutor]: Okay. And then, um, he’s giving you an order to
               stop so he’s lawfully engaged in his-- okay, I’m sorry. I guess I left
               this out. So[,] he’s after a robbery suspect that you look like,
               okay? So[,] I guess the point of this scenario is-- is you don’t have
               a right to just say no, Officer, I’m not going to stop or whatever
               because it could be a situation where they’re pursuing a suspect
               that just happens to look like you.

       (Tr. Vol. 2 at 21-22). Similarly, the prosecutor stated:

               Um, does everyone also understand that this doesn’t require any
               kind of battery at all? Like no one has to actually hit an officer or
               anything like that, pulling away, shoving, body checking
               somebody, those are all forcible means of resisting law
               enforcement. Ok, no one has to kick a cop. When I talk about
               fighting it can be even you know, just back and forth with them.

       (Tr. Vol. 2 at 25).


[17]   Here, as Rose points out, the prosecutor asked prospective jurors about

       hypothetical scenarios and made comments characterizing behavior that would

       constitute forcible resistance. While we agree that the hypotheticals bore some

       similarities to the actual case and the evidence, we cannot agree that the

       inappropriate conduct made it impossible for Rose to receive a fair trial. Rose

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 10 of 19
       does not allege that this misconduct continued throughout trial. Furthermore,

       the jury received preliminary and final instructions with correct statements of

       the law. See Weisheit v. State, 26 N.E.3d 3, 20 (Ind. 2015) (when a jury is

       properly instructed, we presume they followed such instruction), reh’g denied,

       cert. denied. Accordingly, we conclude that the prosecutor’s comments were not

       fundamental error.


       Misstatement of the Law


[18]   Rose contends that the prosecutor misstated the law during voir dire by stating

       that “pulling away” constitutes forcible resistance. We agree with Rose that

       “there is no bright line rule that ‘pulling away’ from an officer’s grasp is

       ‘forcible’ in violation of the statute.” (Rose’s Br. 19). Indeed, “[w]hether a

       defendant forcibly resists is a factually sensitive determination.” Spencer v. State,

       129 N.E.3d 209, 212 (Ind. Ct. App. 2019), trans. denied. However, contrary to

       Rose’s contention, the prosecutor’s characterizations of pulling away as

       behavior that would constitute forcibly resisting law enforcement is supported

       by Indiana law. See Walker v. State, 998 N.E.2d 724, 727 (Ind. 2013) (“[A]

       person ‘forcibly’ resists, obstructs, or interferes with a police officer when he

       uses strong, powerful, violent means to impede an officer in the lawful

       execution of his duties.”); Glenn v. State, 999 N.E.2d 859, 862 (Ind. Ct. App.

       2013) (holding evidence was sufficient that defendant forcibly resisted when

       defendant aggressively pulled away from officer); and Lopez v. State, 926 N.E.2d

       1090, 1093-94 (Ind. Ct. App. 2010) (holding evidence sufficient that defendant

       forcibly resisted where defendant pulled away from an officer and kept his arms

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 11 of 19
       underneath his body to prevent officer from handcuffing him), trans. denied.

       Therefore, we disagree that the prosecutor’s statements here constituted

       misconduct.


[19]   Next, Rose claims that the prosecutor misstated the law by failing to correct

       potential jurors’ responses to his question regarding what they believed fulfilled

       the elements of forcibly resisting law enforcement. At the beginning of voir

       dire, the prosecutor recited the elements of resisting law enforcement.

       Immediately thereafter, the prosecutor asked various jurors their thoughts on

       what constituted resisting law enforcement. In context, it appears that the

       prosecutor was trying to gauge the potential jurors’ preconceived ideas about

       what types of behavior would constitute forcible resistance. As explained

       above, proper examination of potential jurors may include questions designed

       to disclose attitudes about the type of offense charged. Malloch, 980 N.E.2d at

       906. Even if the potential jurors’ responses could be understood to misstate the

       law, they did not make a fair trial impossible because the jury was instructed

       regarding the elements of the charge against Rose. See Weisheit, 26 N.E.3d at

       20. There was no prosecutorial misconduct.


       Conditioning the Jury


[20]   Similar to his claims regarding voir dire, Rose contends that the prosecutor

       conditioned the jury during opening statements and closing arguments.

       According to Rose, the prosecutor conditioned the jurors to “be more receptive

       to the themes permeating the State’s presentation – compliance equals safety


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 12 of 19
       and non-compliance equals guilt[.]” (Rose’s Br. 24). We disagree that the

       prosecutor’s statements constituted misconduct. To hold otherwise would

       require that we engage in hyper-critical review of prosecutorial advocacy, a task

       we cannot and should not undertake. See Ryan, 9 N.E.3d at 667 (explaining

       that a prosecutor has a duty to present persuasive final argument and thus

       placing a defendant in grave peril, by itself, is not misconduct).


       Facts Not in Evidence


[21]   Next, Rose asserts that “[w]ithout basis in evidence, the prosecutor argued that

       the police officers showed restraint in not using more force against Rose.”

       (Rose’s Br. 27). During closing argument, the following colloquy occurred:


               [Prosecutor]: As far as, the attempt to sweep him-- about Officer
               Smith attempting to do a leg sweep on the defendant, he admitted
               that that failed but it is something that they train on at the
               academy. They’re trained to do the same with the knee strike,
               some with forearm strikes, they’re trained to do this at the
               academy to get pain compliance. I asked them could they have
               done something else, could you have used a taser, could you have
               used a baton? No, those are more painful, we were going with the
               least amount of pain, so if they’re decision is to come in here, get
               in a fight with this guy, why aren’t they whipping out the taser and
               batons? Why are they just using knee strikes?

               [Defense Counsel]: Objection, Your Honor.

               The Court: State the legal basis right now.

               [Defense Counsel]: You Honor, we discussed this part, this part
               did not come into evidence.

               The Court: Overruled.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 13 of 19
       (Tr. Vol. 2 at 131). The prosecutor also argued that “[w]hen the [o]fficer tells

       you to do something, you do it. That’s how people don’t get shot[,]” and that

       the officers “probably could have tased [Rose] or done something else, they

       didn’t.” (Tr. Vol. 2 at 132, 133).


[22]   Here, the prosecutor should not have engaged in argument not supported by the

       evidence. Prosecutors may not argue facts not in evidence. Neville, 976 N.E.2d

       at 1263. While improper, the prosecutor’s line of argument did not rise to the

       level of fundamental error.


       Vouching


[23]   Finally, Rose contends that the prosecutor improperly vouched during closing

       argument for the State’s three officers’ credibility. Here, however, we are not

       presented with a situation in which the prosecutor directly vouched for a

       witness’ credibility. During Rose’s closing argument, he called into question

       the officers’ memories and accused the three officers of telling inconsistent and

       “completely different stories.” (Tr. Vol. 2 at 129). The prosecutor’s statements

       that Rose cites as examples of misconduct all occurred during rebuttal and were

       in response to the inferences raised by Rose during his closing argument. As

       such, Rose opened the door to the comments made by the prosecutor.

       Therefore, we conclude that the prosecutor’s statements did not constitute

       misconduct, let alone fundamental error. See Ryan, 9 N.E.3d at 669 (holding

       that it was not prosecutorial misconduct for a prosecutor to respond to




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 14 of 19
       allegations and inferences raised by the defense even if the prosecutor’s

       response would otherwise be objectionable).


       2. Public Defender Supplemental Fund and Probation Fees


[24]   Next, Rose argues that the trial court abused its discretion when it imposed

       public defender and probation fees. “Sentencing decisions include decisions to

       impose fees and costs[,]” and a trial court’s sentencing decision is reviewed for

       an abuse of discretion. Coleman v. State, 61 N.E.3d 390, 392 (Ind. Ct. App.

       2016). “An abuse of discretion has occurred when the sentencing decision is

       clearly against the logic and effect of the facts and circumstances before the

       court, or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Id. “If the fees imposed by the trial court fall within the

       parameters provided by statute, we will not find an abuse of discretion.” Berry

       v. State, 950 N.E.2d 798, 799 (Ind. Ct. App. 2011).


       Public Defender Fee


[25]   Rose asserts that the trial court abused its discretion when it imposed a $50

       supplemental public defender fee. There are three statutory provisions that

       allow a trial court to impose fees on a defendant to offset public defender costs,

       and the trial court can order reimbursement under any or a combination

       thereof. Jackson v. State, 968 N.E.2d 328, 333 (Ind. Ct. App. 2012). Rose relies

       on INDIANA CODE § 35-33-7-6, which provides that the trial court may impose




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 15 of 19
       a supplemental public defender fund fee before completing the initial hearing. 3

       Under this statute, the trial court is required to determine whether the defendant

       is indigent. I.C. § 35-33-7-6(a). If the trial court finds that the defendant is able

       to pay part of the cost of representation by counsel, the costs are $100 in felony

       cases and $50 in misdemeanor cases. I.C. § 35-33-7-6(c).


[26]   Here, the trial court did not specify which statute authorized the public

       defender fee it imposed. However, there is language from the record that

       provides us with clarity. Before imposing the public defender fee, the trial court

       asked Rose about his employment. Rose explained that he was currently

       unemployed and that he had not worked for a month and a half. The trial court

       then appointed a public defender to represent Rose and ordered that he pay $50

       to the supplemental public defender fund. Thereafter, the trial court explained

       that if it says “no reimbursement[,] it’s because [it] found that [the defendant]

       [is] not mentally or physically able to work.” (Supp. Tr. Vol. 2 at 4).




       3
         There are two other statutes that address the trial court’s authority to order a defendant to pay all or part of
       the costs of counsel provided at public expense. First, INDIANA CODE § 33-37-2-3 provides that the trial court
       may impose part of the costs of representation upon a convicted person, provided that the trial court first
       determine that such person is not indigent. Here, the trial court found that Rose was indigent at his initial
       hearing. This statute does not support the imposition of the public defender supplemental fee because the
       trial court determined that Rose was indigent.
       The next statute, INDIANA CODE § 33-40-3-6, authorizes the trial court to impose reasonable attorney fees if it
       finds that the defendant has the ability to pay the costs of representation. INDIANA CODE § 33-40-3-6 applies
       only in those situations where the court makes a finding of an ability to pay under the four enumerated
       factors in INDIANA CODE § 33-40-3-7. Our review of the record reveals that the trial only considered one of
       the enumerated factors in INDIANA CODE § 33-40-3-7. Thus, it is unlikely that the public defender fee was
       ordered pursuant to INDIANA CODE § 33-40-3-6.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020                    Page 16 of 19
       According to the trial court’s order following that hearing, the court found that

       Rose was “currently indigent.” (App. Vol. 2 at 29).


[27]   Given the trial court’s inquiry into Rose’s employment and statement regarding

       a defendant’s ability to work, we conclude that the trial court found that Rose

       had the ability to pay the cost of representation. See Cleveland v. State, 129

       N.E.3d 227, 238 (holding that the trial court inquired into defendant’s financial

       abilities and made an implicit finding as to the defendants ability to pay the cost

       of his public defender’s representation). Accordingly, the trial court did not

       abuse its discretion in imposing the fee.


       Probation Fees


[28]   At Rose’s sentencing hearing, the trial court ordered Rose to pay $340 in

       probation fees. INDIANA CODE § 33-37-2-3 requires a trial court to hold an

       indigency hearing if the court imposes costs on a defendant. Johnson v. State, 27

       N.E.3d 793, 794 (Ind. Ct. App. 2015). However, there is no requirement as to

       when the indigency hearing must be held. Id. at 794-95. Here, the trial court

       did not conduct an indigency hearing when it ordered probation fees and stated

       that Rose “ha[d] the right to request indigency as probation moves along[,]

       we’ll wait and see[.]” (Tr. Vol. 2 at 143). A “trial court acts within its authority

       when it chooses to wait and see if a defendant can pay probation fees before it

       finds the defendant indigent.” Id. at 795. At the latest, an indigency hearing for

       probation fees should be held at the time a defendant completes his sentence.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 17 of 19
       Id. Because the trial court has no duty to conduct the indigency hearing until

       the completion of Rose’s probationary period, there is no error.


       3. Probation Conditions


[29]   Rose argues that the trial court abused its discretion by failing to provide him

       with written notice of the terms of his probation. INDIANA CODE § 35-38-2-

       2.3(b) provides that:


               When a person is placed on probation, the person shall be given a
               written statement specifying:
                  (1) the conditions of probation; and
                  (2) that if the person violates a condition of probation during
                  the probationary period, a petition to revoke probation may
                  be filed before the earlier of the following:
                      (A) One (1) year after the termination of probation.
                      (B) Forty-five (45) days after the state receives notice of
                      the violation.
       (Emphasis added). “Thus, the law generally requires that if a person is placed

       on probation, the trial court must provide the defendant a written statement

       containing the terms and conditions of probation at the sentencing hearing.”

       Gil v. State, 988 N.E.2d 1231, 1234 (Ind. Ct. App. 2013). “However, we have

       previously held that the trial court’s failure to provide written probation terms

       may be harmless error if the defendant has been orally advised of the conditions

       and acknowledges that he understands the conditions.” Id.


[30]   At Rose’s sentencing hearing, the trial court stated that his probation would

       include the “standard conditions[.]” (Tr. Vol. 2 at 143). Thereafter, the trial

       court issued its sentencing order, which included Rose’s probation terms.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 18 of 19
       However, our review of the record reveals that the trial court did not orally state

       the standard conditions. Further, the probation order lacks any indication of

       acknowledgement by Rose that he understood the terms of his probation.

       Although Rose was ordered to report to probation immediately following the

       sentencing hearing, it is unclear whether he was provided with a written

       statement of the conditions of his probation. Because we are unable to

       determine whether Rose was provided notice of his probation terms, we

       remand to the trial court with instructions that the trial court provide Rose with

       a copy of the written terms of his probation. See Gil, 988 N.E.2d at 1234

       (concluding that the trial court must provide the defendant with a written

       statement containing the terms and conditions of probation at the sentencing

       hearing); I.C. § 35-38-2-2.3(b)(1).


[31]   Affirmed and remanded.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-323 | December 23, 2020   Page 19 of 19